Citation Nr: 0832973	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to April 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his current hypertension is due to 
his service-connected diabetes mellitus.  The Board notes 
that service connection may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

A March 2004 VA examination provides the following opinion: 
"[S]ince the hypertension diagnosis predates his diabetic 
diagnosis by two years I do not thin[k] that hypertension is 
caused by diabetes mellitus." While this opinion addressed 
whether diabetes caused the hypertension, it did not address 
the further question of whether the service-connected 
diabetes aggravated the veteran's hypertension.  See Allen, 7 
Vet. App. at 447-48.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that when a claimant files a claim to 
reopen, VA must notify said claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Review of the veteran's claims file revealed that notice in 
this regard to date has been less than optimal.  

Although further delay is regrettable, additional notice and 
a VA examination are necessary to ensure a fully informed 
decision regarding the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the attempt to reopen a 
claim of service connection for 
hypertension as secondary to service-
connected diabetes mellitus, the RO 
should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service 
connection for hypertension as 
secondary to service-connected diabetes 
mellitus, and notice regarding the 
evidence and information necessary to 
reopen the claim.  

2.  Thereafter, the RO should arrange 
for the veteran to be examined by a 
physician with the appropriate 
expertise to determine whether his 
hypertension was caused or aggravated 
by his service-connected diabetes 
mellitus.  The veteran should be 
properly notified of the examination.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies 
or tests should be accomplished.  All 
clinical findings should be reported in 
detail. 

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions: 

(a) Is it at least as likely as not (50 
percent or better probability) that the 
veteran's hypertension was caused or 
aggravated (i.e., chronically worsened) 
by his service-connected diabetes 
mellitus. 

(b) If the examiner finds that the 
veteran's hypertension was not caused 
but was aggravated by his service-
connected diabetes mellitus, the 
examiner should report the baseline 
level of severity of the hypertension 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the 
hypertension is due to natural 
progress, the examiner should indicate 
the degree of the increase in severity 
that is due to natural progression.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  

The examiner should explain the 
rationale for all opinions given.  

3.  The RO should undertake any other 
development deemed warranted.  Then the 
RO should readjudicate the claim.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, as pertinent.  If the claim 
remains denied, the RO should issue an 
appropriate Supplemental Statement of 
the Case (SSOC) and afford the veteran 
and his representative the opportunity 
to respond.  The case should then be 
returned to the Board if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

